Appeal from a judgment of the County Court of Saratoga County (Scarano, Jr., J.), rendered January 7, 2003, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to the reduced charge of attempted criminal sale of a controlled substance in the third degree and waived his right to appeal. He was sentenced as a second felony offender in accordance with the negotiated plea agreement to a prison term of 2V2 to 5 years, with a recommendation that he participate in various treatment programs. In light of defendant’s knowing, voluntary and intelligent plea and waiver of the right to appeal, we will not review his contention that the sentence imposed was harsh and excessive (see People v Clow, 10 AD3d 803 [2004]). Moreover, we find no circumstances warranting the exercise of our interest of justice jurisdiction (see People v Leroy, 308 AD2d 639 [2003]).
Mercure, J.P., Peters, Spain, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.